DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, and 13 – 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burton et al. U.S. 2005/0057023 (“Burton”).  Burton discloses an apparatus (paragraph [0012]) for helping to protect an occupant of a vehicle [0014], comprising: 
a curtain airbag (CAB) having a packaged condition [0015] in which the CAB is rolled and/or folded to be installed along a roof rail (20) in a vehicle [0032], the CAB being configured to be inflated and deployed along a side structure of the vehicle structure [0037]; 
an elongated anti-twist structure (42, 142, 242, 342, 442, 542) for being positioned within the rolls and/or folds to inhibit relative twisting of the packaged CAB within the rolls and/or folds; and 
a CAB mount (36, 38) for extending about and supporting the packaged CAB in the vehicle, the CAB mount being separate from the anti-twist structure and being configured to receive a longitudinal section of the anti-twist structure (130), the CAB mount cooperating with the anti-twist structure to fix the position and orientation of the anti-twist structure, and thus the packaged CAB, relative to the vehicle (fig. 1 – 7).
In reference to claims 8, 10, 13 – 20, Burton further discloses [[claim 8]]the CAB mount including a plate portion (38) configured to receive a connector (36) for connecting the packaged CAB to the vehicle, the plate portion being connected to the CAB and the anti-twist structure positioned within the CAB to fix the position and orientation of the anti-twist structure, and thus the packaged CAB, relative to the vehicle; 
[[claim 10]] wherein at least one airbag fastener (tab, straps 256, wrap 258, 558) extends about the CAB mount and the packaged CAB to secure the packaged CAB to the CAB mount, the at least one airbag fastener cooperating with the CAB mount to fix the position and orientation of the anti-twist structure, and thus the packaged CAB, relative to the vehicle;
[[claim 13]] wherein the CAB mount comprises a fabric mounting wrap (tab, extensions, straps, 256, 360, 362, [0052]) that extends around the packaged CAB and the anti-twist structure positioned within the CAB to fix the position and orientation of the anti-twist structure, and thus the packaged CAB, relative to the vehicle, the fabric mounting wrap being formed integrally with the CAB or formed separately from the CAB and stitched or otherwise connected to the CAB;
[[claim 14]] further comprising a CAB mount (fig. 2 – 4, 6, and 7) at each end of the anti-twist structure;
[[claim 15]] wherein the CAB further comprises an anti-twist pocket or sleeve (258, 464, 558) for receiving the anti-twist structure;
[[claim 16]] wherein the anti-twist structure comprises an elongated member (42, 142, 242, 342, 442, 542) having has a rigidity or stiffness greater than that of the CAB fabric (stiffener);
[[claim 17]] wherein the anti-twist structure has a configuration [0044] that follows the architecture of the portion of the vehicle in which it is installed (fig. 1 – 7);
[[claim 18]] wherein the anti-twist structure comprises a bar having a generally rectangular cross-section (fig. 1 – 7, [0060]);
[[claim 19]] wherein the anti-twist structure is constructed of metal or plastic [0016], and wherein the CAB mount is constructed of metal, plastic, or fabric [0035];
[[claim 20]] wherein the CAB is a one-piece woven CAB or a cut-and-sewn CAB (sewn).
In reference to claim 21, Burton discloses an apparatus [0012] for helping to protect an occupant of a vehicle [0014], comprising:
a curtain airbag (CAB) having a packaged condition (14) in which the CAB is rolled and/or folded to be installed along a roof rail (20) in a vehicle (fig. 1 - 6), the CAB being configured to be inflated and deployed along a side structure of the vehicle structure (fig. 1 – 6); 
an anti-twist structure (42, 142, 242, 342, 442, 542) for being positioned within the rolls and/or folds to inhibit relative twisting of the packaged CAB within the rolls and/or folds; and 
a CAB mount (36, 38) at each end of the anti-twist structure for extending about and supporting the packaged CAB in the vehicle, the CAB mount cooperating with the anti-twist structure to fix the position and orientation of the anti-twist structure, and thus the packaged CAB, relative to the vehicle (fig. 1 – 4, 6, 7).
In reference to claim 22, Burton discloses an apparatus [0029] for helping to protect an occupant of a vehicle [0040], comprising: 
a curtain airbag (CAB) having a packaged condition (14) in which the CAB is rolled and/or folded to be installed along a roof rail (20) in a vehicle [0041], the CAB being configured to be inflated and deployed along a side structure of the vehicle structure [0042]; 
an anti-twist structure (42, 142, 242, 342, 442, 542) for being positioned within the rolls and/or folds to inhibit relative twisting of the packaged CAB within the rolls and/or folds; and 
a CAB mount (36, 38) for extending about and supporting the packaged CAB in the vehicle, the CAB mount cooperating with the anti-twist structure to fix the position and orientation of the anti-twist structure, and thus the packaged CAB, relative to the vehicle, wherein the CAB further comprises an anti-twist pocket or sleeve (258, 464, 558) for receiving the anti-twist structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burton in view of Tietze et al. U.S. 2005/0057023 (“Tietze”).  Burton discloses the apparatus of claim 1, but does not disclose the details of the CAB mount.  Tietze teaches [[claim 6]] a CAB mount to include overlying plate portions (26, 28) configured to receive a connector (screw) for connecting the packaged CAB to the vehicle.  
Tietze further teaches [[claim 7]] wherein a first overlying plate portion (26) has a first support arm (12a) extending therefrom and a second overlying plate portion (28) has a second support arm (12b) extending therefrom, the second support arm together with the second overlying plate portion defining a recess [0035] for receiving the packaged CAB, the first support arm extending over the packaged CAB received in the recess to hold the packaged CAB in the recess; and 
[[claim 9]] wherein the CAB mount further includes a support arm (12a) extending from the plate portion, the support arm extending around a portion of the packaged CAB (18) such that, when placed in combination with Burton, the anti-twist structure is positioned within the CAB to fix the position and orientation of the anti-twist structure, and thus the packaged CAB, relative to the vehicle.  One of ordinary skill in the art at the time the invention was filed would find modifying Burton such that it comprised the details of the CAB mount in view of the teachings of Tietze obvious so as to provide a receiving portion encompassing the folded part of the airbag in a substantially ring-shaped manner (abstract), and positioning the orientation of the folded airbag without fastening tape [0007].
Tietze further teaches [[claim 12]] wherein the pleats of the +1 fold portion is positioned between a portion of the CAB mount (fig. 3 of Tietze) and the anti-twist structure, when placed in combination with Burton, so that the pleats of the +1 fold portion are grasped between the CAB mount (fin 20) and the anti-twist structure (which would be placed anywhere near the top of the airbag), grasping the pleats of the +1 fold portion between the CAB mount (fin 20) and the anti-twist structure fixes the position and orientation of the pleats of the +1 fold portion relative to the vehicle, and wherein the rolled/folded portion of the CAB is positioned between a portion of the CAB mount (Tietze 12) and the anti-twist structure, when placed in combination,  so that the rolled/folded portion of the CAB is grasped between the CAB mount and the anti-twist structure, grasping the rolled/folded portion of the CAB between the CAB mount and the anti-twist structure fixes the position and orientation of the rolled/folded portion relative to the vehicle  (the anti-twist structure of Burton is placed at the top end of the airbag 26).  One of ordinary skill in the art at the time the invention was filed would find modifying Burton such that it comprised the pleats and having the anti-twist structure at the pleats in view of the teachings of Tietze obvious so as to provide the anti-twist structure at the top end of the airbag as intended by Burton, damping the deployment of the airbag with pleats [0006]; and providing a structure to position the orientation of the folded airbag without fastening tape [0007].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 2 – 5 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/              Primary Examiner, Art Unit 3614